 FRANK BRISCOE INCORPORATEDFrank Briscoe Incorporated and Raymond F. Milton.Case 6-CA-12133January 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 11, 1979, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, FrankBriscoe Incorporated, Pittsburgh, Pennsylvania, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Insert the following after the first sentence in theremedy section of the Administrative Law Judge'sDecision:"(See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).)"2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an administrative law judge atwhich we were given the opportunity to present ourwitnesses, evidence, and arguments, and to cross-examine witnesses against us, the decision has beenannounced that we have violated the National LaborRelations Act, as amended, by failing to recall andrehire ironworkers we laid off on February 13, 1979,after some of them thereafter filed charges against uswith the United States Equal Employment Opportuni-ty Commission. We have therefore been ordered topost this notice and do what it says.WE WILL NOT fail or refuse to recall or rehireany laid-off employees (or threaten to do so)because they or other employees have filedcharges against us with the United States EqualEmployment Opportunity Commission.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your right to self-organization; toform, join, or assist any labor organization; tobargain collectively through representatives ofyour own choosing; to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection; or to refrainfrom any or all such activities.WE WILL offer the following persons immedi-ate, full, and unconditional reinstatement to theirformer jobs, with full rights, benefits, and emolu-ments, just as if we had not failed and refused torecall and rehire them on and since March 5,1979; and WE WILL pay them, with interest, forall wages and benefits lost because of our failureand refusal to recall and rehire them on and afterMarch 5, 1979. The employees are:Raymond MiltonJames TempletonVictor HarrisRobert HarrisEugene FavillaRaymond SomervilleDavid MooreJohn MooreFRANK BRISCOE INCORPORATED247 NLRB No. 613 DECISIONS OF NATIONAL LABOR RELATIONS 1BO()ARDI. THiE AIIG (ill) UNIAIR I AItOR PRA( FIICISSTAT1MI.N I 01 ITHI; CASEtSTANL. i: N. OHI.BAUM, Administrative Law Judge: Thisproceeding' under the National Labor Relations Act, asamended (29 U.S.C. § 151, et seq.), herein called the Act,was heard before me in Pittsburgh, Pennsylvania, on July23-24, 1979, with all parties participating throughout bycounsel (the Charging Party herein, Raymond F. Milton.was represented by the General Counsel) and afforded fullopportunity to present evidence, arguments, proposed find-ings and conclusions, and briefs. Post-trial briefs werereceived from the General Counsel and Respondent herein,Frank Briscoe Incorporated, by August 23. The transcriptand briefs have been carefully considered.The basic issue presented is whether Respondent violatedSection 8(a)( 1) of the Act by failing and refusing to reemploycertain employees laid off as a group because, after thelayoff, some of them filed discrimination charges with theUnited States Equal Employment Opportunity Commission(EEOC).Upon the entire record and my observation of thetestimonial demeanor of the witnesses I make the following:FINDINDINS OF FACF1. JURISI)ItCIONAt all material times Respondent has been and is a NewJersey corporation (with principal offices in East Orange inthat State) engaged in construction industry general con-tracting, including the Pittsburgh (Pennsylvania) Conven-lion Center (PCC) jobsite here involved. During the repre-sentative 12-month period immediately antedating issuanceof the complaint, Respondent derived revenues exceeding$50,000 from the performance of services in States otherthan New Jersey.I find that at all material times Respondent has been andis an employer within the meaning of Section 2(2). (6), and(7) of the Act; and that at those times InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, Local 3, AFL-CIO (herein called the Union) hasbeen and is a labor organization as defined in Section 2(5) ofthe Act.' Based upon a complaint issued against Respondent by the RegionalDirector for Region 6 of the National Labor Relationls Hoard oni April 26,1979. growing out of a charge filed by the Charging Party on March 5. asamended ton April 20. 1979. Unless otherwise specified. all dates herein are i.1979.i.e.. the 7 mentioned in par. 6 of the colnplainl---viz. Raylmond Miltni.James Templeton. Victor Harris. Robert Harris. Eugene Favil;l. RaymondSomerville. and David Moore-plus an eighth, John Moore (added at thehearing to the foregoing enumeration and complaint paragraph), and 4 others(Rodenbeck, Cygnarowicz. Sines, and Jeffrey or "Jeffery") iot included in thisproceeding.we have been instructed to weigh in favor of a witness' credibility the factthat he is still employed by the respondent and, thus, testifies at the risk ofemployer disfavor and retaliation. See Georgia Rug Mill. 131 NLRB 1304.1305. fn. 2 (1961). enfd. as modified 308 F.2d 89 (5th Cir. 1962); Wirz v.RB..C. Steel Pr'ducs. Inc.. 32 F.2d 14, 16 (4th Cir. 1962).' Without explanation. Respondent failed to produce General ForemanBiagarelli to dispute this i ay wayA. lc'Is as IoudIn the course of its $20 million constr uction operations atl'CC, Respondent has employed ironworkers--ranging fromabout 20-25 to around 50--tlhe vast majiority obtainedthrough the Union's hiring hall under its collective-bargain-ing agreement with the Union. Although lthere is noseniority system or requirement fio- placement or rehire, ilpractice temporarily laid-off ironworkers requesting rehireare preferentially referred back to the job by the Union.On February 13. 1979. because of the continuation ofseverely inclement weather. the PCC jobsite in effect closeddown temporarily with a general layoff. including thetemporary layoff of 12 ironworkers.-' Credited testimony ofGeneral Counsel ironworker witnesses Cook (he ironworkersteward, who, sitce November 1977. is still in Respondent'semploy at PCC'), Milton, and Robert lHarris establishes thatat the time of the layoff, the message coliveyed to JobSteward Cook from PCC Ironworkers Superintendent God-win and PCC General Fortman Biagarelli' was carried byCook to the ironworkers that it was a general layoff becauseof the bad weather and that they would be "called back".:that General Foreman Biagarelli likewise directly assuredthe laid-off men that the layoff was "just a temporary layoffbecause of the weather" and that they would "all be calledback":' and that Ironworkers Superintendent Godwin fur-ther confirmed that the layoff wvas "on account of theweather," commenting, [it's] the weather ..you're allgood workers, what can we do." and reassuring them. "Youguys will all be called back."'On February 14 and 16 four of the laid-off ironworkersand also a fifth, demoted ironworker' filed discriminationcharges with EEOC; copies of these were received byRespondent on February 22.After the February 13 general "bad weather" layolT.Respondent commenced hiring ironworkers on March 5.hiring 29 between that date and April 2. However, with thesole exception of Jeffrey (a trainee),' none of the ironworkcrslaid off on February 13 was or has since been rehired.although they have sought rehire.Credited testimony of General Counsel witnesses Cook.Harris. Milton. and Francis Hanna (union business agentand hiring hall dispatcher) overwhelmingly establishes thatwhen the ironworkers figuring in the February layoff appliedfor rehire. either at the jobsite or at the hiring hall, they wereSee rf. 4. upru.At least somie of the laid-off men were seasoned ironlworker for examlple,Robert Harris had over 25 years of experience Ihere appear. no doubt Ihalproduclioll difficullies had bee experienced for weeks bhfire the Febrtar 13layoff prinlarily because of the screlt inclemclt winter wealther. bill asobecause of sulprvisory inaldequacies and shortages of eqtlipmenl ils ell islack of sork due to nlloncomiplelio by other crarfts of preliminar work IThesedoi not appear to hale bell cxtraordinarl or tuIlprecedcllted ill the lcissiluidesof conlltruction during the v inler seasonSorners ille. David Moore. John Moore ald Jcffre)Edv ard Major, demoted from frirentall aid n11t icludCd in thisproceedingResptndenlt explains is rehire llf Jcffre o1 IFebhruarv 27 ot te groiuldthat hIe sas laid off on February 13 because ol' i mistakenl ilprcssiol il i.at, asa traille, he was. required. under the collective-bargaullllg agreementt, t. helaid oI b'fire; att jourilc! matl could he laid offDECISION14 FRANK BRISCOE INCORPORATEDdenied reemployment because of the filing of the EEOCcharges and pending resolution of those charges. Thus,Union Business Agent Francis Hanna, a strongly persuasivewitness, testified that, although he, too, understood "it was atemporary layoff" occasioned by the "very bad weather"and although at least four of the laid-off ironworkers(Milton, Favilla. and both Harrises) had specifically askedhim to refer them back when the bad weather abated, whenRespondent began calling for ironworkers about 2 weekslater, he (Hanna) was expressly told by Respondent's JobSuperintendent Maurice Willey not to refer any of theironworkers figuring in the February 13 layoff "as long asthese discrimination charges were against [us] and the casewas filed with the EEOC," fearing that such a rehire "wouldnot be a good idea" and might itself establish or be used asevidence of "definite grounds for discrimination." Underthese circumstances, the Union did not refer any of the laid-off ironworkers, feeling that "as long as this EEOC chargeswere pending ...it was a useless gesture for [the Union] totry to force somebody on the job that they would not hire,"and Hanna so informed these men, insisting, however, that,in the absence of Respondent's refusal to accept referral ofthese men, he (Hanna) would have returned the men to thejob upon abatement of the bad weather. It is uncontestedthat this has been the only occasion on which Respondenthas refused to rehire any laid-off employees or has soindicated and that only with reference to the group includingthe EEOC complainants has Respondent-before or sincethen-taken the position to deny laid-off employees rehire.All eight of the laid-off employees here involved"' alsoapplied directly at the jobsite (as was also customary) forrehire. When Job Steward Cook so apprised Union BusinessRepresentative Hanna, Cook was likewise informed byHanna that Respondent "would not rehire the 12 guys thatwere laid off until the EEOC suit was over" and that thehiring hall would "send them all back the next day if Briscoewould accept them." Subsequently, in May, at a conferencewith EEOC officials or representatives, Respondent's JobSuperintendent Willey confirmed that the ironworkers laidoff on February 13 would not be rehired "as long as theEEOC case .. is] pending.""Laid-off ironworkers Robert Harris and Raymond F.Milton-each, to my observation, impressive witnesses-confirmed that when they returned to the job (as well as tothe hiring hall) seeking rehire after the bad-weather layoff,they were refused rehire so long as the EEOC charges werepending. Harris (who is white and had filed no EEOCcharge) was told by Respondent's Ironworker Superinten-dent Godwin in March (when Respondent was hiring otherironworkers), "We're not hiring on account of we have thesecharges pending with the EEOC ...and we can't hireSee fn. 2. supra.Although. according to Job Steward Cook, at this conference Willey alsotook the position that "some of the men were laid off because [we were not]satisfied with their performance." Cook credibly insists that at no time hadany supervisor or foreman ever indicated to him any dissatisfaction with thejob performance of any of these men, and, to the contrary, he (Cook) attests asan experienced ironworker that the men had been "doing a good job,"considering the adverse conditions of inclement weather, inadequate equip-ment. and supervisory shortcomings.' Except trainee Jeffrey, as explained in fn. 9, supra." Although Godwin had itndicated displeasure or disappointment with jobprogress a fair reading of the record as a whole indicates that this wasanybody back, if we hire you back, we have to hire theblacks back." In no way had Godwin ever criticized Harris'job performance-on the contrary, he had praised it; nor didGodwin on this occasion comment adversely (or at all) onhis job performance. When Harris went to the hiring hall, hewas given the same message by Hanna: "If they hire youpeople back, they'll have to hire the blacks back."Similarly, Raymond F. Milton (likewise white and notamong those who had filed EEOC charges) was told byHanna at the hiring hall that he had been "asked by Briscoenot to send any of the whites down that had been laid offwith the blacks because of the EEOC charges," and, whenMilton visited the jobsite in March to resume his job afterthe bad weather, he and Harris were told by Godwin thatthey could not be rehired, because "the blacks have filedEEOC charges and I cannot hire you back." Nor has his jobperformance as a journeyman ironworker in any way beencriticized.Conceding that, although it has hired numerous iron-workers since early March, it has not rehired any of theironworkers laid off on February 13,'` among which werethe EEOC complianants, Respondent now defends thataction by claiming that they were all laid off because of thepoor work performance of each and with the intention on itspart not to rehire any of them. The difficulty with thisposition is, however, that it is not established by substantialcredible evidence. Thus, although the testimony of Respon-dent's Ironworkers Superintendent Godwin that he observedthese individuals in effect soldiering on the job is uncontra-dicted so far as it goes, in the nature of things such allegedsubjective observations, constituting at best an alleged stateof mind, cannot be contradicted." Without explanation,Respondent has failed to produce any of the foremen orimmediate supervisors of the men in question to bear out thecontention that they were less than reasonably diligent. Thecontrary credited testimony of Job Steward Cook, supra. asto their job performance, will be recalled, as will the creditedtestimony of Harris and Milton. Furthermore, Respondenthas failed to produce or to account for its nonproduction ofthe individual production or individual job performancerecords or personnel files of any of these individuals." It isalso difficult to accept Respondent's current contention that,although it was dissatisfied for several months with the jobperformance of these men, it did not discharge, warn,admonish, or in any way indicate its dissatisfaction to any ofthem. Moreover, concededly, even on February 13 Respon-dent did not discharge any of them or voice any dissatisfac-tion with their job performance; and, on the contrary,Respondent did not oppose their application for unemploy-ment insurance benefits, but supported it by officiallysubstantially premised upon perceived shortcomings of supervisors andforemen rather than of individual rank-and-file ironworkers. undoubtedlyattenuated by the inclement weather-a perennial bane of the constructionindustry, particularly during the winter-and other matters. includingtechnical problems and equipment difficulties." We have been instructed that where a party fails, without adequateexplanation. to produce records within his control the conclusion is warrantedthat their contents do not bear out his contentions United States v. Denverand Rio Grande Railroad Company. 191 U.S. 84. 91-92 (1903); N.L.R.B. vSam Wallick. t al. d/b/a Wallick and Schwahn Company 198 F.2d 477. 483(3d Cir. 1952).15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresenting to the authorities that they had been separatednot for cause, but for lack of work." Finally, there is here nocharge or contention that the employees in question werelaid off in violation of the Act; it is Respondent's failure andrefusal to recall or rehire them after the filing of the EEOCcharges which is here in question.B. RationaleThere is here no substantial credible demonstration that atthe time of the February 13 layoff Respondent had deter-mined not to rehire any of the 12 laid-off employees; to thecontrary, credited proof establishes that the layoff was onlybecause of the continued severely inclement weather, tempo-rarily precluding effective construction operations. Nor isthere any substantial credible evidence that the job produc-tion or performance of any of the specific individuals laid offon February 13 was such as to have resulted in thedetermination to terminate or not rehire or recall him whenweather conditions abated. No records have been producedsuch as would establish work inadequacy specifically linkedto any of the laid-off employees here. Respondent's Iron-workers Superintendent Godwin concedes that he neverwarned or even spoke to any of the laid-off employeesregarding work performance, nor is there any showing orclaim that any supervisor or foreman did. Credited, mutual-ly corroborative testimony of the employee witnesses estab-lishes that they were expressly told by Respondent's respon-sible officials that the layoff was temporary, on account ofthe weather, and that they would be recalled. Credited,mutually corroborative testimony of these witnesses, forti-fied by credited testimony of Union Business Agent Hanna,further establishes that Respondent's officials told them, aswell as Hanna, that the reason Respondent was not recallingthem to their jobs was because some in that group had filedEEOC charges.''In view of the foregoing, I cannot but conclude that thereason for Respondent's failure to recall the laid-off employ-ees here was because of the filing of the EEOC charges," There is no justification for assuming that Respondent wished to falsifyinformation officially furnished by it to the unemployment insurancegovernmental authorities, undoubtedly a serious offense. Since intent tocommit such an offense should not be presumed (cf. People v. Leavitt. 301N.Y. 113, 117, 92 N.E. 2d 915 (1950); 9 Wigmore, Evidence § 2511 (3d ed.1940)), according Respondent the benefit of a presumption of innocence, Itake Respondent at its word in its official reports that the employees wereseparated not for cause, but for lack of work.' I cannot accept Respondent's astonishing contention that the action ofthe employees, all black persons, who filed EEOC charges may be consideredat best or worst to have constituted protected concerted activity-if at all-only with regard to other black employees in the February 13 laid-off group,since their action was invasive of the status of the white employees and couldonly have succeeded at the cost of the whites. Such a contention smacks ofbeing either naive or mischievous. Regardless of who filed the EEOC charges,the reason, as here found, why no person-black or white-with the soleexception of trainee Jeffrey (fns. 2 and 9, supra ), in the group laid off onFebruary 13 was recalled or rehired was that some black persons in that grouphad filed EEOC charges, thereby in Respondent's view (as expressed by itsofficials to Union Business Representative Hanna, as well as to Cook, RobertHarris, and Milton) rendering Respondent in some unexplained way legally"vulnerable" if it rehired any of that laid-off group, black or white. It is clear,however, that protected concerted activity under the Act, and its remediation,have no such color lines as Respondent attempts to draw. Even if the blackemployees who filed the EEOC charges intended thereby to benefit onlythemselves and other black persons, nevertheless, their action, as treated byRespondent, had a ripple effect upon the job status of their white fellowwhich the Board has held constitutes protected concertedactivity under the Act-regardless of the merit of thosecharges. Sioux City Foundry, 241 NLRB 481 (1979); GeneralTeamsters Local Union No. 528, etc. (Theatres ServiceCompany), 237 NLRB 258 (1978); McLean Trucking Co.,231 NLRB 706 (1977); C & W Super Markets, Inc., 231NLRB 403, enfd. 581 F.2d 618 (7th Cir. 1978); KingSoopers, Inc., 222 NLRB 1011 (1976).Upon the foregoing findings and the entire record, I statethe following:CONCI.USIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By failing and refusing to recall and rehire itsemployees Raymond Milton, James Templeton, VictorHarris, Robert Harris, Eugene Favilla, Raymond Somer-ville, David Moore, and John Moore, and each of them, atany and all times since March 5, 1979, for the reason thatsome of said employees had filed charges against Respon-dent with the United States Equal Employment OpportunityCommission subsequent to Respondent's temporary layoff ofsaid employees on February 13, 1979, under the circum-stances detailed and found in section III, supra, Respondenthas interfered with, restrained, and coerced, and continuesto interfere with, restrain, and coerce, its employees in theexercise of the rights guaranteed them in Section 7 of the Actand has thereby violated and continues to violate Section8(a)(l) of the Act.3. Said unfair labor practices and each of them haveaffected, affect, and unless permanently restrained andenjoined will continue to affect commerce within themeaning of Section 2(6) and (7) of the Act."THE REMEDYHaving been found to have engaged in unfair laborpractices in violation of the Act, Respondent should beordered to cease from continuing such violations, and,employees laid off together with them, and, particularly since Respondenttook the position that it would not recall any-black or white-to their jobsbecause of and during the pendency of the EEOC charges, all were affected. Ifaccepted, Respondent's contention that the black persons could only succeedwith EEOC at the expense of the white persons would-precisely the same asif white persons, instead of black persons, had been discrimination complain-ants before EEOC-leave without remedy all discriminatees other than thoseof the same color as the EEOC complainants, even though included in thegroup refused rehire because of the filing of the EEOC charges. All employeesqua employees have an indivisible common interest under the Act, free fromcolor or other invidious distinction, in assuring that no employee or group ofemployees is discriminated against in his job. When one group of employeesacts to vindicate that right, its action constitutes concerted protected activityunder the Act on behalf of all employees. Fragmentation of that right alongracial lines, as here urged, would be thoroughly destructive of the right and itsmeaningful exercise, inconsistent with the purposes and policies of the Act aswell as other national policy, and wholly intolerable. Under the circumstancesshown, unsubtracted remediation of Respondent's retaliatory response to itsemployees' lawful pursuit of that right is plainly required. Cf. InterboroCotracors, Inc.. 157 NLRB 1295 (1966). enfd., 388 F.2d 495 (2d Cir. 1967);McLean Trucking Company. 231 NLRB 706, 708 (1977); C & W SuperMarkets, Inc.. 231 NLRB 403, 405 (1977), enfd. 581 F.2d 618 (7th Cir. 1978);Super 7ire Corporation. 227 NLRB 949, 955 (1977): Alleluia Cushion Co. Inc.,221 NLRB 999 (1975)." Respondent's proposed findings and conclusions are allowed only to theextent consistent with the findings and conclusions hereinabove made.16 FRANK BRISCOE INCORPORATEDadditionally, to take the affirmative remedial measuresusually required in cases of this nature, including jobrestoration of the unlawfully displaced employees, togetherwith backpay and interest computed as explicated by theBoard in F W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation. 231 NLRB 651 (1977). Anycontention or implication by Respondent that remediationbe restricted to Respondent's black employees, since theyalone could have been affected by the EEOC charges whichthey filed, is summarily rejected for reasons already ex-plained (fn. 16, supra). Respondent should be required topreserve and make available to the Board's agents its recordsfor backpay computation and compliance determination.The usual informational posting of a notice to employeesshould also be required.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, hereby issue thefollowing recommended:ORDER"The Respondent, Frank Briscoe Incorporated, Pittsburgh,Pennsylvania, its officers, agents. successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to (or threatening so to do) recallto Respondent's employment and to rehire into their formerjobs any temporarily laid-off employees because such em-ployees or any of them have filed on instituted a charge orcharges against Respondent with the United States EqualOpportunity Commission relating to their jobs or job statuswith or layoff by Respondent.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization; to form, join, or assist any labororganization; to bargain collectively through representativesof their own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities tothe extent permissible under law.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:(a) Offer to the following persons immediate, full, andunconditional reinstatement to their former jobs (or, if thosejobs no longer exist, to substantially equivalent jobs) withRespondent, without prejudice to any of their rights,,' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.privileges, benefits, and emoluments, including but notlimited to any wage rate increases to comparable employeeson and at any time since March 5, 1979; and make saidemployees whole for any loss of income, benefits, andemoluments (including overtime, holiday and vacation pay,time off, hospitalization, medical, and other insuranceclaims and benefits, if applicable, and expenditures in lieuthereof during any noncoverage period on and since March5, 1979, while not recalled or rehired by Respondent),together with interest, in the manner set forth in the remedyportion of the Decision of which this Order forms a part.The employees are:Raymond MiltonJames TempletonVictor HarrisRobert HarrisEugene FavillaRaymond SomervilleDavid MooreJohn Moore(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, wage rate and other records, work schedules,construction data, records and reports, production reportsand data, social security payment records, timecards, per-sonnel records and reports, and all other records and entriesnecessary to determine the amounts of backpay and othersums and benefits due under and the extent of compliancewith the terms of this Order.(c) Post at its Pittsburgh (Pennsylvania) ConventionCenter jobsite, at its office and hiring location there, copiesof the attached notice marked "Appendix."' Copies of saidnotice on forms provided by the Regional Director forRegion 6, after being signed by Respondent's authorizedrepresentative, shall be posted in said premises by Respon-dent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material. Respondent shall also signand supply to said Regional Director a sufficient number ofsigned copies of said notice for posting at the Pittsburgh,Pennsylvania, union and hiring halls of International Associ-ation of Bridge, Structural and Ornamental Iron Workers,Local 3, AFL-CIO.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondent hastaken to comply herewith." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."17